NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 08 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CHRISTY L. BRANDON, Trustee,                     No. 12-35968

              Plaintiff - Appellant,             D.C. No. 9:12-cv-00099-DWM

  v.
                                                 ORDER AND MEMORANDUM*
GMAC MORTGAGE, LLC; MOUNTAIN
WEST BANK, N.A.; DOUGLAS W.
KIKKERT; CHERYL KIKKERT;
MILODRAGOVICH, DALE,
STEINBRENNER & NYGREN, P.C.;
MURIEL J. SIMMONS,

              Defendants - Appellees.


                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                       Argued and Submitted April 10, 2014
                               Seattle, Washington

Before: KOZINSKI, Chief Judge, and RAWLINSON and BEA, Circuit Judges.

       We review this question of Montana law de novo, Fourth Investment LP v.

United States, 720 F.3d 1058, 1066 (9th Cir. 2013), and affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Under Montana law, the “statute’s plain language controls our interpretation

if we can discern the legislative intent from the plain meaning of the statute’s

words.” State v. Merry, 191 P.3d 428, 430 (Mont. 2008). The plain meaning of

Mont. Code Ann. (“MCA”) § 71-1-321 is clear: trust indentures are “considered to

be mortgages” if the trust indentures are “not executed in conformity” with the

Small Tract Financing Act (“STFA”). Thus, the district court did not err in

affirming the bankruptcy court’s determination that the defective trust indentures

should be treated as mortgages.

      Moreover, Amsterdam Lumber v. Dyksterhouse, 586 P.2d 705 (Mont. 1978),

does not control this case because MCA § 71-1-321 was not enacted until after

Amsterdam Lumber was decided. Likewise, Earls v. Chase Bank of Texas, N.A.,

59 P.3d 364 (Mont. 2002), does not govern the effect of a purported STFA trust

indenture on a property greater than 40 acres. Finally, because MCA § 71-1-321 is

unambiguous, there is no reason to engage in a discussion of its legislative history.

Alvarado v. Cajun Operating Co., 588 F.3d 1261, 1268 (9th Cir. 2009).

      The Plaintiff-Appellant’s motion to have a question certified to the Montana

Supreme Court is DENIED.

      AFFIRMED.




                                          2